Title: From Thomas Jefferson to Delamotte, 22 August 1793
From: Jefferson, Thomas
To: Delamotte



Dear Sir
Philadelphia. Aug. 22. 1793.

I shall at present not acknolege the receipt of your letters, except that of Jan. 15. because the present is intended to be merely on so much of the subject of that as relates to my books which it mentions you had received from Mr. Froullé. I had desired you to draw on Donald &  Burton for the amount, to whom I wrote and received an assurance they would pay your draught. They stopped payment some time in March, and I have never been able to learn whether you had drawn on them before that period or not. If you had, I rest assured your bill was paid, because they paid some other orders given at the same time, and presented early. If you had not drawn before that period, it would not be in their power to answer it. In that case I will beg the favor of you to draw on me here in favor of any body you please, or to let me know the amount and I will remit it immediately. If the books are not yet come away it is probable there are some more volumes of the Encyclopedie come out which I would be glad to receive with them. I shall go to Virginia to remain at the close of this year. If no opportunity offers for that state, be so good as to send them here to the care of Mr. John Vaughan, merchant of this place. Should the vessel which carries this letter, return here direct (as I believe she will) she will find me still here. I am with great esteem Dear Sir Your most obedt. servt

Th: Jefferson

